Citation Nr: 1826779	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-30 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on housebound status.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1971 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that additional development is necessary for the claim on appeal.

The Veteran's sole service-connected disability, major depressive disorder, is rated as 100 percent disabling (effective January 27, 1997).

In a February 2011 statement (submitted within the year prior to his August 2011 claim on appeal for SMC), the Veteran reported that, in October 2009, he had to enter a personal care home "as recommended" by medical staff at the VA Medical Center (VAMC) in Lebanon, Pennsylvania.  At present, the claims file includes an October 2009 hospital admission report from the Lebanon VAMC (noting hospitalization for major depression for 10 days in October 2009), and then no further records from that facility until a February 2011 pharmacy counseling report.  On remand, all VA treatment records dating prior to February 2011 must be obtained and associated with the claims file.

In a June 2013 statement, the Veteran elaborated that he first lived at the Harmony Hill Personal Care Home in Womelsdorf, Pennsylvania from October 2009 to December 2010, and then moved to the Liberty Square Personal Care Home in Womelsdorf, Pennsylvania in December 2010.  At present, there are no treatment reports in the claims file from either of these personal care homes and no indication that an attempt has been made to obtain these identified treatment records.  On remand, all available treatment records from the Harmony Hill Personal Care Home and from the Liberty Square Personal Care Home should be obtained and associated with the claims file.

At an October 2015 VA psychiatric examination, the VA examiner (a psychologist) noted that the Veteran had been living in a personal care home since 2009 and continued to receive VA outpatient psychiatric treatment, and that his major depressive disorder resulted in total occupational and social impairment.  The VA examiner also noted that the Veteran "continues to indicate that his depression is incapacitating" but that his score on the Patient Health Questionnaire (PHQ-9) indicated "moderate depression."  The VA examiner opined: "It may be that his medications have helped reduce the severity somewhat since his previous evaluation."

Approximately two weeks later, at an October 2015 VA aid and attendance/housebound examination, the VA examiner (a primary care physician) opined that the Veteran's service-connected major depressive disorder did not cause him to be permanently bedridden or housebound, and did not result in any of the factors (as listed in 38 C.F.R. § 3.352(a)) which would deem him to be so helpless as to be in need of regular aid and attendance of another person.  [Prior VA aid and attendance/housebound examinations conducted in October 2011 and May 2013 also indicated that the Veteran's major depressive disorder did not cause him to be permanently bedridden, housebound, or so helpless as to be in need of regular aid and attendance of another person (per the criteria outlined in 38 C.F.R. § 3.352(a)).]

Two days after his October 2015 VA aid and attendance examination, it was noted in an October 2015 VA treatment record that a VA social worker visited the Veteran at the Liberty Square Personal Care Home and would "continue at least monthly contacts/visits" to that facility to monitor his status and support his placement in that Community Residential Care Program (CRCP) facility.  It was also noted in this October 2015 VA treatment record that the Veteran was scheduled for follow-up healthcare services (including psychiatry) at the Lebanon VAMC.  At present, this October 2015 VA treatment record is the most recent one in the claims file from the Lebanon VAMC.  On remand, all VA treatment records dating since October 2015 must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, including securing from him a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for each identified provider, obtain all records for the Veteran from the Harmony Hill Personal Care Home in Womelsdorf, Pennsylvania and from the Liberty Square Personal Care Home in Womelsdorf, Pennsylvania.

If any identified records cannot be obtained and it is determined that further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain and associate with the claims file all outstanding VA treatment records (to specifically include from the Lebanon, Pennsylvania VAMC dating prior to February 2011, including all records documenting the Veteran's October 2009 VA psychiatric hospitalization at that facility and the reported recommendation by VA medical staff for him to enter a personal care home in October 2009), as well as any updated VA treatment records from October 2015 to the present (to specifically include from the Lebanon VAMC).

3.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received, to include obtaining an updated examination if needed in light of any pertinent evidence received), and readjudicate the claim on appeal for entitlement to SMC based on the need for aid and attendance or on housebound status.  If the benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

